           Case 5:21-cv-00275-J Document 26 Filed 06/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

CAMEO HOLLAND, an Individual and                   )
Next of Kin to Minor Child, S.R., Deceased,        )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )   Case No. CIV-21-275-J
                                                   )
CITY OF OKLAHOMA CITY, et al.,                     )
                                                   )
               Defendants.                         )

                                            ORDER

       Before the Court is the Unopposed Motion to Stay Answer Date of Defendants Barton,

Pemberton, and Sears [Doc. No. 25]. Upon review of the unopposed motion, and for good cause

shown, the Court GRANTS the Unopposed Motion to Stay Answer Date of Defendants Barton,

Pemberton, and Sears. The date for Defendants Jared Barton, Brad Pemberton, and Bethany Sears

to file their answers or other responsive pleadings is stayed pending a ruling on Defendants’

motions to stay this case [Doc. Nos. 15 and 24].

       IT IS SO ORDERED this 29th day of June, 2021.
